DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the drawings and the specification overcome the drawing objections from the previous office action (1/21/2022).  The drawing objections are withdrawn.
The amendments to the claims overcome the claim objections from the previous office action (1/21/2022).  The claim objections are withdrawn.
The amendments to claim 1 overcome the 35 U.S.C. 112(a) rejection from the previous office action (1/21/2022).  The 35 U.S.C. 112(a) rejection is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (1/21/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
The amendments to claim 1 overcome the 35 U.S.C. 101 rejection from the previous office action (1/21/2022).  The 35 U.S.C. 101 rejection is withdrawn.
The interpretation under 35 U.S.C. 112(f) is withdrawn and the claimed modules (asynchronous prediction, synchronous prediction, and control) are limited to the claimed processor as recited in claim 1, based on the applicant argument (page 7 paragraph 4).  The withdraw of the 112(f) interpretation limits claimed modules to being part of a processor (P[0020] of the specification) and does not include the ASIC, electronic circuit and memory that are also recited in the formerly interpreted section of P[0020].
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsay N. Kandow, Reg# 65,689 on 4/26/2022.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figure 2, in the block designated by the reference number 34, change the word “First” to --Second--.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 4/20/2022, and is the same as the reasons for indicating allowable subject matter in the previous office action (1/21/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662